         CASE 0:20-cv-01766-NEB-KMM Doc. 9 Filed 11/10/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA



 MUSTAPHA SHERIFF,                                  Case No. 20‐CV‐1766 (NEB/KMM)

                       Plaintiff,
 v.
                                                   ORDER ACCEPTING REPORT AND
 MUSTAPHA ISAAC d/b/a SECURITY                         RECOMMENDATION
 COMPANY ONE, MUSTAPHA ISAAC,
 SOFIA HERSI d/b/a CHARITY OF LIFE,
 MILLENNIUM HOTEL, TARGET, NIC
 1500, STEVEN COMMUNITY
 APARTMENT, LADY IN APARTMENT
 209, LADY IN RED CAR, JOHN OR
 JANE DOE
                   Defendants.


       Pro se Plaintiff Mustapha Sheriff brought this action alleging fraud, theft, and other

financial crimes on August 14, 2020. (ECF No. 1). Sheriff seeks in forma pauperis (“IFP”)

status. (ECF No. 2.) In a Report and Recommendation dated August 26, 2020, United

States Magistrate Judge Katherine Menendez, screening Sheriff’s Complaint pursuant to

28 U.S.C. § 1915(e)(2)(B)(ii) because Sheriff is attempting to proceed IFP, recommends

dismissing the case without prejudice and denying Sheriff’s IFP motion as moot. (ECF

No. 4 (“R&R”) at 1.) Sheriff timely filed an objection to the R&R (ECF No. 6), and so the

Court conducts a de novo review of the portions of the R&R to which he objects. 28 U.S.C.

§ 636(b); Fed. R. Civ. P. 72(b); D. Minn. L.R. 72.2(b).
          CASE 0:20-cv-01766-NEB-KMM Doc. 9 Filed 11/10/20 Page 2 of 3




       A district court must review “proper objections[s]” to R&Rs de novo. Taylor v.

Farrier, 910 F.2d 518, 521 (8th Cir. 1990). Objections are not proper where they are general

or conclusory and do not identify specific error in the magistrate judge’s

recommendations. Reed v. Curry Concrete Constr., Inc., No. 10‐CV‐4329 (JRT/LIB), 2011 WL

2015217, at *2 (D. Minn. May 23, 2011). “Without objections, a district court is under no

obligation to review the factual or legal conclusions of [an R&R].” Id. (citing Thomas v.

Arn, 474 U.S. 140, 150 (1985)). If a party does not file proper objections to an R&R, the

Court may review the R&R “as if no objections were filed.” Id.; Grinder v. Gammon, 73

F.3d 793, 795 (8th Cir. 1996).

       The Court finds that Sheriff has made no proper objections to the R&R; he did not

specifically object to any of the R&R’s findings. Instead, Sheriff merely restated his

original allegations and claimed that Magistrate Judge Menendez did not “investigate[]

properly” the allegations in his Complaint.1 (ECF No. 6 at 5.) Because Sheriff’s objections

are general, conclusory, and do not identify specific findings in the R&R, they are not

proper.




1Sheriff seems to confuse the role of the Magistrate Judge. It is the role of the parties—
not the Magistrate Judge—to investigate claims and present evidence. See generally D.
Minn. L.R. 72.1 (describing Magistrate Judge duties). Further, it is the Magistrate Judge
who makes recommendations, not the parties. (See ECF No. 6 at 4–7 (providing her
recommendations on the case to the Court).)
                                             2
         CASE 0:20-cv-01766-NEB-KMM Doc. 9 Filed 11/10/20 Page 3 of 3




        Accordingly, when there are no objections, the Court determines whether the

recommendations are clearly erroneous or contrary to law. Fed. R. Civ. P. 72(b); Grinder,

73 F.3d at 795. Having reviewed the R&R, the Court finds no clear error.

        Therefore, based upon all the files, records, and proceedings in the above‐

captioned matter,

        IT IS HEREBY ORDERED THAT:

   1.      The Report and Recommendation (ECF No. 4) is ACCEPTED;

   2.      To the extent that Plaintiff’s Objection (ECF No. 6) can be construed as specific

           objections to the R&R, it is OVERRRULED;

   3.      This action is DISMISSED WITHOUT PREJUDICE under 28 U.S.C.

           § 1915(e)(2)(B)(i);

   4.      Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is DENIED AS

           MOOT.



   LET JUDGMENT BE ENTERED ACCORDINGLY.


   Dated: November 10, 2020                      BY THE COURT:

                                                 s/Nancy E. Brasel
                                                 Nancy E. Brasel
                                                 United States District Judge




                                             3
